Citation Nr: 1817706	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to July 1971 with verified service in the Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in April 2016.  A transcript of that hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran filed his claim for heart condition due to Agent Orange exposure in February 2014.  

The Veteran testified at the April 2016 hearing, and the current medical records show, that he has supraventricular tachycardia (SVT) events on a regular basis.  The Veteran's representative contended that the Veteran's heart disability may be the result of exposure to Agent Orange, or in the alterative, exposure to water contaminated with sewage or other toxins.  The Veteran has been treated for hypertension for many years and takes medication to control that condition.  

Upon further review of the Veteran's medical history, the VA treatment records show that in February 2006 the Veteran had a cardiac event which prompted referral for further testing to include a nuclear stress test and echocardiogram.  The nuclear stress test showed a positive finding for inferior ischemia in the heart.  The exercise test showed a negative inducible ischemia result.  

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met.  38 C.F.R. § 3.309(e) (2017).  The Veteran has verified service in the Republic of Vietnam per his Form DD-214, thus exposure to herbicide agents is conceded.  Although the Veteran's medical history shows an ischemic event in 2006, it is unclear to the Board if he was diagnosed with what would be categorized as ischemic heart disease secondary to herbicide agent exposure for the purposes of service connection under § 3.309(e).  Furthermore, as this cardiac event was several years prior to his claim filing, it is also unclear if the Veteran has a current disability of ischemic heart disease.  

The Veteran has not been provided a VA examination for his heart condition.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.  Here, the Veteran has established the requirements to meet the threshold for a VA examination.  The medical records show a cardiac event for inferior ischemia, which may demonstrate a presumptive condition for service connection for those who served in the Republic of Vietnam, as the Veteran did.  The questions remaining for the Board are if this ischemic event in 2006 constituted ischemic heart disease and if it was a condition which continues to the present day.  This information is not gleanable from the current medical records, thus a VA examination is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (Board may not make independent medical assessments).  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, determine if there are any outstanding medical records, VA or otherwise.  If so, obtain them.  

2.  Schedule the Veteran for a VA cardiology examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner should provide a response to the following inquiries:

(a)  Please discuss the cardiac tests and records from February 2006 when the record shows a positive nuclear test finding for inferior ischemia.  Did such findings constitute a basis for a diagnosis of a condition in the realm of ischemic heart disease? 

(b)  List the Veteran's currently diagnosed cardiac disorders.  Does the Veteran currently have any cardiac condition which would be categorized under ischemic heart disease?  

(c)  Is it at least as likely as not (i.e. 50 percent probability) that any cardiac disorder diagnosed was caused by or incurred in the Veteran's active service?  The examiner is reminded that the Veteran has verified service in the Republic of Vietnam and exposure to herbicide agents is conceded. 

(d)  Is it at least as likely as not (i.e. 50 percent probability) that any cardiac disorder diagnosed was caused by or incurred in the Veteran's active service as the result of exposure to water contamined by sewage or other toxins?  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of cardiac disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

3.  After the above development has been completed, the RO should readjudicate the claim for service connection for a heart disability.  If the claim remains denied, the RO should prepare a Supplemental Statement of the Case and provide it to the Veteran and his representative along with adequate time for a response.  The case should then be returned to the Board for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




